DETAILED ACTION
The Action is responsive to Applicant’s Application filed August 19, 2020.
Please note claims 1-18 are pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings, filed August 18, 2020 are considered in compliance with 37 CFR 1.81 and accepted.

Information Disclosure Statement
The information disclosure statements filed August 19, 2020 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449 has been electronically signed as attached.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jolley et al. (US Pub. No. 2017/0242899)

Regarding claim 1, Jolley teaches a method for conducting a dialogue-based search, the method comprising:
‘receiving a request for conducting a search for a user’ as receiving a query from a user (¶0032)
‘classifying a first intent of the user based on the request’ as determining the user’s intent and searching the knowledge base accordingly (¶0032) wherein the intent is classified (¶0201)
‘identifying an initial set of information from a knowledge base based on the classified intent’ as identifying initial results (¶0338)
‘classifying the initial set of information based on at least one criterion’ as classifying a set of results based on domain, meaning or subject (¶0201-210)
‘generating a question based on the at least one criterion’ as a clarifying question presented to the user based on the type of ambiguity (¶0212)
‘receiving a response to the question from the user ’(¶0289)
‘classifying a second intent of the user based on the response’ (¶0201-210, 289)
‘selecting a subset of the initial set of information based on at least the classified second intent’ as further modifying an initial set or results based on user response (¶0338)
‘providing an output based on the selected subset’ (¶0338)

Regarding claim 2, Jolley teaches ‘wherein the request includes one or more first keywords, and the response to the question includes one or more second keywords, wherein the classifying of the first intent is based on natural language processing of the one or more first keywords, and the classifying of the second intent is based on natural language processing of the one or more second keywords’ as user intent determined by matching parsed natural language input against a set of interpretations that have meaning in the context of the knowledgebase  (¶0032), the input including keywords  (¶00297)

Regarding claim 3, Jolley teaches ‘wherein the information is represented in a graph having nodes and edges, wherein the initial set of information includes a selected node from the graph’ as an interpretation consisting of a tree representing the understanding of the statement, or the intent, containing nodes and edges  (¶0195)

Regarding claim 4, Jolley teaches ‘further comprising maintaining information of the selected node as context for selecting the subset of the initial set of information’ (¶0195-197)

Regarding claim 10, Jolley teaches a system for conducting a dialogue-based search, the system comprising: 
‘a processor’ (¶0027)
‘and a memory coupled to the processor (¶0027), the memory including instructions that cause the processor to: 
receiving a request for conducting a search for a user’ as receiving a query from a user (¶0032)
‘classifying a first intent of the user based on the request’ as determining the user’s intent and searching the knowledge base accordingly (¶0032) wherein the intent is classified (¶0201)
‘identifying an initial set of information from a knowledge base based on the classified intent’ as identifying initial results (¶0338)
‘classifying the initial set of information based on at least one criterion’ as classifying a set of results based on domain, meaning or subject (¶0201-210)
‘generating a question based on the at least one criterion’ as a clarifying question presented to the user based on the type of ambiguity (¶0212)
‘receiving a response to the question from the user ’(¶0289)
‘classifying a second intent of the user based on the response’ (¶0201-210, 289)
‘selecting a subset of the initial set of information based on at least the classified second intent’ as further modifying an initial set or results based on user response (¶0338)
‘providing an output based on the selected subset’ (¶0338)

Regarding claim 11, Jolley teaches ‘wherein the request includes one or more first keywords, and the response to the question includes one or more second keywords, wherein the classifying of the first intent is based on natural language processing of the one or more first keywords, and the classifying of the second intent is based on natural language processing of the one or more second keywords’ as user intent determined by matching parsed natural language input against a set of interpretations that have meaning in the context of the knowledgebase  (¶0032), the input including keywords  (¶00297)

Regarding claim 12, Jolley teaches ‘wherein the information is represented in a graph having nodes and edges, wherein the initial set of information includes a selected node from the graph’ as an interpretation consisting of a tree representing the understanding of the statement, or the intent, containing nodes and edges  (¶0195)

Jolley teaches ‘wherein the instructions further cause the processor to maintain information of the selected node as context for selecting the subset of the initial set of information’ (¶0195-197)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jolley et al. (US Pub. No. 2017/0242899) further in view of Arslan et al. (US Pub. No. 2017/0270921).

Regarding claim 5, Jolley fails to explicitly teach ‘wherein the context includes a score assigned to the selected node, wherein the score of the selected node increases in response to the selected node being included in the subset’ 
Arslan teaches ‘wherein the context includes a score assigned to the selected node, wherein the score of the selected node increases in response to the selected node being included in the subset’ as increasing the score of a node based on a match (¶0170)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Arslan’s would have allowed Jolley’s to improve accuracy of searched content within a dialog search environment (¶0003)

	
Regarding claim 14, Jolley fails to explicitly teach ‘wherein the context includes a score assigned to the selected node, wherein the score of the selected node increases in response to the selected node being included in the subset’ 
Arslan teaches ‘wherein the context includes a score assigned to the selected node, wherein the score of the selected node increases in response to the selected node being included in the subset’ as increasing the score of a node based on a match (¶0170)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Arslan’s would have allowed Jolley’s to improve accuracy of searched content within a dialog search environment (¶0003)

Claim 6-8, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jolley et al. (US Pub. No. 2017/0242899) further in view of Larcheveque et al. (US Pub. No. 2014/0207441).


Regarding claim 6, Jolley fails to explicitly teach ‘wherein the classifying the initial set of information includes clustering the nodes into one or more clusters based on the criterion.’
Larcheveque teaches ‘wherein the classifying the initial set of information includes clustering the nodes into one or more clusters based on the criterion’ (¶0026, 108-110)
Larcheveque’s would have allowed Jolley’s to provide a varieity of functionalities for analysis of searching and outputs (¶0004)

Regarding claim 7, Larcheveque teaches ‘wherein the question is based on a characteristic of the one or more clusters’ as attributes, properties, features and formulating clarifying questions (¶0037, 31, 33)

Regarding claim 8, Larcheveque teaches ‘wherein the characteristic includes a size of the one or more clusters’ as using cluster size to assess user intent (¶0111)

Regarding claim 15, Jolley fails to explicitly teach ‘wherein the instructions that cause the processor to classify the initial set of information include instructions that cause the processor to cluster the nodes into one or more clusters based on the criterion.’
Larcheveque teaches ‘wherein the instructions that cause the processor to classify the initial set of information include instructions that cause the processor to cluster the nodes into one or more clusters based on the criterion’ (¶0026, 108-110)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references Larcheveque’s would have allowed Jolley’s to provide a varieity of functionalities for analysis of searching and outputs (¶0004)

Regarding claim 16, Larcheveque teaches ‘wherein the question is based on a characteristic of the one or more clusters’ as attributes, properties, features and formulating clarifying questions (¶0037, 31, 33)

Regarding claim 17, Larcheveque teaches ‘wherein the characteristic includes a size of the one or more clusters’ as using cluster size to assess user intent (¶0111)

Claim 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jolley et al. (US Pub. No. 2017/0242899) further in view of Kahn et al. (US Pub. No. 2014/0207441).


Regarding claim 9, Jolley fails to explicitly teach ‘wherein the question is based on a criterion of the at least one criterion that most evenly divides the initial set of information.’
Kahn teaches ‘wherein the question is based on a criterion of the at least one criterion that most evenly divides the initial set of information’ as dividing data objects into groups evenly (¶0049)
Kahn’s would have allowed Jolley’s to process dating for searching more efficiently (¶0002)

Regarding claim 18, Jolley fails to explicitly teach ‘wherein the question is based on a criterion of the at least one criterion that most evenly divides the initial set of information.’
Kahn teaches ‘wherein the question is based on a criterion of the at least one criterion that most evenly divides the initial set of information’ as dividing data objects into groups evenly (¶0049)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Kahn’s would have allowed Jolley’s to process dating for searching more efficiently (¶0002)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/           Primary Examiner, Art Unit 2166